Order entered November 23, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00460-CV

                   IN RE MARK DEMATTIA, Relator

        Original Proceeding from the 471st Judicial District Court
                          Collin County, Texas
                  Trial Court Cause No. 471-04107-2020

                                   ORDER
                 Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, relator’s petition for writ of

mandamus is DENIED.


                                         /s/   ERIN A. NOWELL
                                               JUSTICE